EXHIBIT Facility for Trade Financing Contract Contract No.: Shanjiankaimaoyirongzi(2007) 044 Party A: Shaanxi Tianren Organic Food Co., Ltd Address: A-4 Tongxiege Building, No.12, Gaoxin 2nd Rd, Hi-tech Zone, Xi’an, China 710075 Legal Representative (Chief Officer): Xue Hongke Primary Depositary Bank: Gaoxin Branch of China Construction Bank Account No. with Party B: 61001920900052507096 Telephone: Fax:88386495 Post Code: 710075 Party B: China Construction Bank, [ Gaoxin Branch] Address: No. 42 Gaoxin Road Chief Officer: Zhou Cunxing Telephone: Fax: Post Code: 710075 In order to promote cooperation between Party A and Party B in export-import trade financing, Party B agrees to provide Party A with a revolving facility up to a certain amount for a fixed term at the application by Party A and subject to the satisfaction of conditions required by Party B. Party A and Party B hereby enter into this Contract. Article 1. Facility for Trade Financing “Facility for Trade Financing” (the “Facility”) shall mean the maximum amount of outstanding principal that Party B agrees to provide to Party A for the purpose of trade financing under certain conditions and within the Availability Period provided in Article 4. At any time within the Availability Period, Party A may apply for trade financing on a revolving basis in accordance with the terms and conditions of this Contract and without limitation on frequency and amount of each individual financing (unless this Contract provides otherwise), subject always to: The amount of the outstanding principals provided by Party B does not exceed the Maximum Amount of the Facility; and The aggregate of the amount of Party A’s any individual application and the amount of the outstanding principal at the time of such application does not exceed the Maximum Amount of the Facility. For the purpose of this Contract, any service Party B agrees to provide under any individual Line specified in Article 2 shall be deemed as a form of financing. Article 2. Categories of the Facility The Facility shall include Item(s) [3, 5] of the following individual lines: Line for Issuance of L/C refers to the credit line for sight Letter of Credit to be issued by Party B for the account of Party A where Party B is able to have control over the title of the underlying goods. Line for T/R refers to the credit line under which Party B is to provide import financing to Party A upon the issuance of a trust receipt by the latter. The Line for T/R is applicable to the following forms of financing: issuance of sight L/C where Party B is unable to have control over the title of the underlying goods; issuance of usance L/C; issuance of Shipping Guarantee for Party A (Party B shall be the issuing bank of the L/C in relation to such Shipping Guarantee); and Trust Receipt Loans provided on the maturity date of the payment under L/C. Line for Packing Loan refers to the credit line under which Party B is to provide Party A with loans for the purpose of preparing the goods under L/Con the condition that the beneficiary under such L/C shall be Party A and the original copy of the L/C andof the amendment thereto (if any) shall be held by Party B. The proceeds in foreign currencies under such L/C shall be applied with first priority to repay the principal and interest of the Packing Loan and relevant expenses. Line for Short Term Financing under Export L/C refers to the credit line under which Party B is to pay the negotiated amount to the exporter with recourse and in accordance with the issuing bank’s authorization upon presentation by Party A of a full set of documents conforming the terms of the L/C, and claim thereafter reimbursement from the issuing bank for payment under the L/C by presenting such documents. Line for Loan under Export Collection refers to the credit line under which Party B is to provide short term financing with recourse to Party A during the course of documentary collection under export L/C upon the presentation by Party A of the documents.
